Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-8 are currently pending in this application. An attempt to place this application in condition for allowance with proposed Examiner’s Amendment but failed to reach Applicant via telephone on Friday May 27, 2022 and Tuesday May 31, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: production index and variable configuring module (claim 1), a data acquiring module (claim 1, defines as a wired or wireless port in Specification), a data storing module (claim 1, defines as a RAM in Specification), a main control module (claim 1, defines as a CPU in Specification), a display module (claim 1), a data processing module (claim 1, defines as a CPU in Specification), a data transmitting module (claim 1), a detecting module (claim 3, defines as an indicator lamp in Specification), and a format converting sub-module (claim 5, defines as a A/D converter in Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-8 are objected to because of the following informality: The claims are replete with grammatical and idiomatic errors. Additionally, the various elements as recited in the claims describe the purpose of its functions rather than positively reciting its functions, hence interpreted as for “intended use”. As such, the claim limitations of claims 1-8 would not be given any patentable weight. For example, claim 1 recites each of the modules “is used for performing”, “is used for acquiring”, “is used for storing”, “is used for converting”, and “is used for transmitting”. Appropriate corrections are recommended as shown in the 112(b) indefinite rejections below.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the elements production index and variable configuring module (claim 1), a display module (claim 1), and a data transmitting module (claim 1) that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification shows various block diagrams of a multi-scale data acquiring and processing device, where each of the various blocks are equivalents to the modules as recited in claim 1 (See Figure 1). The specification further defines structures for most of the modules as recited but with the exception of the production index and variable configuring module, the display module, and the data transmitting module. The specification fails to define the structures for each of these modules.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claims 1-8 recites various limitations that present clarity and indefinite issues due to indefinite language, lack of antecedent basis, and terminology inconsistency. Additionally, the claims are replete with grammatical and idiomatic errors that fail to provide structural relationships between the elements and/or functions. The followings are proposed changes to correct 112(b) indefinite as well as claim interpretation under intended use as discussed above under claim objection:
1. A multi-scale data acquiring and processing device for an aluminum oxide production process, comprising: 
a production index and variable configuring module, 
a data acquiring module, 
a data storing module, 
a main control module, 
a display module,
a data processing module, and 
a data transmitting module, 
wherein the production index and variable configuring module  performs operations of addition, modification, sampling frequency selection and deletion on aluminum oxide production indexes and variables; 
wherein the data acquiring module  simultaneously acquires multi-scale data having different time scales in the aluminum oxide production process  based on the aluminum oxide production indexes and variables configured by the production index and variable configuring module in a manner of cooperatively using a wired data acquiring port, a wireless data acquiring port and an image collector based on a camera, wherein the data acquiring is performed through cooperatively using a wired data acquiring manner and a wireless data acquiring manner for control equipment which can export the multi-scale data in the aluminum oxide production process, and the data acquiring is performed through an image acquiring machine for control equipment which cannot export the multi-scale data in the aluminum oxide production process ; 
wherein the main control module  connects with the data acquiring module, the data processing module, the data storing module, the display module and the data transmitting module performs central regulation and control, and  transmits a central control command to complete coordination and cooperation between the data acquiring module, the data processing module, the data storing module, the display module and the data transmitting module; 
wherein the data processing module  performs timestamp alignment and abnormal value filtering treatment on the multi-scale data in the aluminum oxide production process acquired by the data acquiring module  according to a data processing command from the main control module,  applies a set of rules having different scales based on the aluminum oxide production process to perform data processing on the aluminum oxide production indexes and variables , and transmits the processed multi-scale data to the data storing module for data storage; 
wherein the data storing module  simultaneously stores the multi-scale data from the data acquiring module and the data processing module according to a data storing command  from the main control module at every fixed time and  transmits the stored data to the data transmitting module; 
wherein the data transmitting module  transmits the stored data stored by the data storing module to a system or a device  according to a transmitting command  from the main control module; and 
wherein the display module  connects to the main control module through a touch screen for cooperative work.

4. The multi-scale data acquiring and processing device according to claim 1, wherein the data processing module further comprises a data format converting sub-module which  converts the processed data to data in a binary form to be transmitted to the data storing module for the data storage.

5. The multi-scale data acquiring and processing device according to claim 1, wherein the data storing module further comprises a format converting sub-module which converts the received data to data in the formats of .xls, .txt, .doc, .pdf or .csv for storage.

8. (Original) A multi-scale data acquiring and processing method for [[an]] the aluminum oxide production process, performing the data acquiring and processing by using the multi-scale data acquiring and processing device of claim 1, the method comprising following steps: step 1, the data acquiring module  connects to a sensor  to detect the aluminum oxide production indexes and variables in real time in an aluminum oxide process control system and a wireless collector  to acquire data in a process operating system,  a laboratory assaying and analyzing system through the wired data acquiring port and the wireless data acquiring port; step 2, the aluminum oxide production indexes and variables are selected through the production index and variable configuring module, and different sampling frequencies are set for different indexes and variables; step 3, the main control module transmits a data acquiring command to the data acquiring module, the data acquiring module continuously responds the data acquiring command and completes the data acquiring, and  the display module displays a data acquiring state; step 4, the data acquiring module completes the data acquiring and transmits a data acquiring completing signal  to the main control module, after the main control module receives the data acquiring completing signal, the main control transmits the data processing command  to the data processing module, the data processing module performs data scale discrimination after receiving the command, performs the data processing  based on different data applying rules having different scales, performs the multi-scale data  algorithm selection on the aluminum oxide production indexes and variables having different scales according to a conventional knowledge rule base, performs  the timestamp alignment and the abnormal value filter treatment of the multi-scale data , and the display module displays a data processing state; step 5, the data processing module feeds back a processing result to the main control module, the main control module  transmits the data storing command to the data storing module after receiving a feedback, the data storing module receives data from the data processing module and performs the data storage, and the display module displays a data storing state; and step 6, after the data storage  completes, feeds back storage completing information  to the main control module, after receiving  the storage completing information, the main control module  transmits a data unloading signal to the data storing module and the data transmitting module every fixed time, the multi-scale data in the data storing module to a cloud server and other equipment , the data transmitting module performs package uploading on the multi-scale data in the data storing module through 4G or wifi, and the display module displays a data uploading state and data uploading information. 

Claims 2-8 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.


Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art: 
Hu et al. (CN 106407278A or CN 106407278B) teaches a multi-scale data acquiring and processing device for an aluminum oxide production process (device to acquire/obtain and process/analyze of large-scale/big distributed industrial process data in parallel applications, abstract and p.4; processed industrial manufacturing of aluminum oxide, p.2), comprising 
a production index and variable configuring module (conversion module 13 includes processing module 14 and analysis module 15 that includes a feature extraction module 17, sampling module 18, and rule making module 19, p.7), 
a data acquiring module (data acquisition module 12 including a data sensing system and a network communication system, p.5), 
a data storing module (relational/nonrelational databases, p.6), 
a main control module (data governance module 20, p.6), 
a display module (visualization module 16 of conversion module 13, p.8), 
a data processing module (conversion module 13 includes data processing module 14, analysis module 15 and visualization module 16, p.6) and 
a data transmitting module (network communication system of data acquisition module 12, p.5), 
wherein the production index and variable configuring module is used for performing operations of addition, modification and deletion on aluminum oxide production indexes and variables, which need to be acquired, to realize configuration of the aluminum oxide production indexes and variables, which need to be acquired (conversion module 13 includes processing module 14 that select when and where to store big data incoming and determine whether big data should be altered before storage, p.6; conversion module 13 includes analysis module 15 with a feature extraction module 17 to extract key data distribution features/characteristics comprise statistical indexes, p.7; includes a sampling module 18 for sampling big data based on key data distribution characteristics by keeping representative data and removing noise data, p.7; includes a rule making module 19 for making corresponding conversion rule according to data use function and convert the representative data to obtain data oriented to a specific field or theme; big data is classified according to frequency of use of data, p.5); 
the main control module is connected with the data acquiring module, the data processing module, the data storing module, the display module and the data transmitting module, and is used for performing central regulation and control, and emitting a central control command to complete coordination and cooperation between the data acquiring module, the data processing module, the data storing module, the display module and the data transmitting module (governance module 20 calls on big data to solve management and processing of complex big data, defining guidelines to help enterprise make right decisions about data management, helps handle complexity, volume and variety of data from internal and external sources to monitor and protect data when large data is processed, stored, analyzed, and cleaned or archived, p.6; training and managing the statistical models, setting policies and compliance regimes data, defining data archiving and cleanup policies, creating policies how data is replicated across various systems, p.6);  
the data storing module is used for storing data from the data acquiring module and the data processing module according to a data storing command of the main control module, at a same time (big data are acquired via acquisition module 12, processed by processing module 14 before storage or sent directly to analysis module 15, p.6); 
the data transmitting module is used for transmitting the stored data stored by the data storing module to a system or a device needed to use operating indexes and variables of the aluminum oxide production process (data acquisition module 12 includes network communication for data transmission of inventive device, p.5, where big data are acquired via acquisition module 12, processed by processing module 14 before storage or sent directly to analysis module 15, p.6); and 
the display module is connected with the main control module (visualization module 16 display data oriented to specific field or topic, p.8).
Nonetheless, Hu fails to teach at least the data acquiring module is used for acquiring data having different time scales in the aluminum oxide production process at a same time based on the aluminum oxide production indexes and variables configured by the production index and variable configuring module in a manner of cooperatively using a wired data acquiring port, a wireless data acquiring port; for control equipment which can export the data in the aluminum oxide production process, data acquiring is performed through cooperatively using a wired data acquiring manner and a wireless data acquiring manner, but for control equipment which cannot export the data in the aluminum oxide production process, image acquiring is performed through an image acquiring machine so as to export the data; and the data processing module is used for performing timestamp alignment and abnormal value filtering treatment on multi-scale data in the aluminum oxide production process acquired by the data acquiring module through receiving a data processing command from the main control module, has a whole set of complete rule bases based on the aluminum oxide production process to perform data processing on the aluminum oxide production indexes and variables having different scales, and is used for transmitting processed data to the data storing module for data storage.

Allowable Subject Matter
Claims 1-8 would be allowable if overcome all above rejections.
The following is a statement of reason for the indication of allowable subject matter of claim 1: The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following limitations allowable over the prior art:
“the data acquiring module is used for acquiring data having different time scales in the aluminum oxide production process at a same time based on the aluminum oxide production indexes and variables configured by the production index and variable configuring module in a manner of cooperatively using a wired data acquiring port, a wireless data acquiring port; for control equipment which can export the data in the aluminum oxide production process, data acquiring is performed through cooperatively using a wired data acquiring manner and a wireless data acquiring manner, but for control equipment which cannot export the data in the aluminum oxide production process, image acquiring is performed through an image acquiring machine so as to export the data; and the data processing module is used for performing timestamp alignment and abnormal value filtering treatment on multi-scale data in the aluminum oxide production process acquired by the data acquiring module through receiving a data processing command from the main control module, has a whole set of complete rule bases based on the aluminum oxide production process to perform data processing on the aluminum oxide production indexes and variables having different scales, and is used for transmitting processed data to the data storing module for data storage.”
Claims 2-8 are allowed due to their dependency on claim 1.
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: CN108710625, CN105739395 and US2020/0249667.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   June 1, 2022